Name: 87/305/EEC: Commission Decision of 26 May 1987 setting up an advisory committee on the opening-up of public procurement
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law;  trade policy
 Date Published: 1987-06-12

 Avis juridique important|31987D030587/305/EEC: Commission Decision of 26 May 1987 setting up an advisory committee on the opening-up of public procurement Official Journal L 152 , 12/06/1987 P. 0032 - 0033 Finnish special edition: Chapter 6 Volume 2 P. 0155 Swedish special edition: Chapter 6 Volume 2 P. 0155 *****COMMISSION DECISION of 26 May 1987 setting up an advisory committee on the opening-up of public procurement (87/305/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas a real and effective opening-up of public procurement throughout the Community constitutes a priority objective for the Community as regards the completion of the internal market by 1992; Whereas the achievement of this objective implies that it is necessary for the Commission better to assess the economic, technical, legal and social realities of public procurement and for the interested parties to have a better grasp of the problems involved in applying the Community rules in this area; Whereas close and continuous contact with the economic interests operating in the field of public procurement for supplies, works and services may contribute to this achievement; Whereas the most appropriate method of organizing these contacts is to set up, under the auspices of the Commission, an advisory committee in which these interests are represented; whereas it is moreover appropriate to provide for the presence in this committee of pasrticularly well-qualified persons capable of bringing their general knowledge of public procurement to bear at Community level, HAS DECIDED AS FOLLOWS: Article 1 An advisory committee on the opening-up of public procurement in the Community (hereinafter referred to as 'the committee') is hereby set up under the auspices of the Commission. Article 2 The committee's task shall be to assist the Commission, either at the Commission's request or on its own initiative, in assessing the economic, technical, legal and social aspects of public procurement. The committee's task shall also be to enable the sectors concerned to appreciate more fully the problems involved in applying the Community rules in this area. Article 3 The committee shall comprise 24 members at the most. Article 4 The committee shall be composed of independent experts whose business and industrial experience and whose competence regarding public procurement at Community level are widely recognized. The members of the committee shall be appointed by the Commission, after consulting the sectors of business and industry concerned. Article 5 The term of office of members of the committee shall be two years. It shall be renewable. After the expiry of the two-year period, the members of the committee shall remain in office until they have been replaced or their term has been renewed. A member's term of office shall end before the expiry of the two-year period upon his resignation or death. The Commission reserves the right to end a member's term of office at any time. The member shall be replaced for the remainder of this term of office in accordance with the procedure provided for in Article 4. The duties performed shall not be remunerated. Article 6 The list of members shall be published by the Commission in the Official Journal of the European Communities for information purposes. Article 7 The committee shall be chaired by a representative of the Commission. Article 8 The committee may invite any person who is particularly qualified on an item entered on the agenda to participate in its work as an expert. Experts shall take part in discussion only in respect of the question on which they were invited to attend. Article 9 The committee may set up working parties. Article 10 1. The Committee shall meet on the Commission's premises when convened by the Commission. 2. Representatives of the Commission departments concerned shall take part in the meetings of the committee and of the working parties. 3. The secretariat of the committee and the working parties shall be provided by the Commission departments. Article 11 Without prejudice to the provisions of Article 214 of the Treaty, the members of the committee and, where appropriate, the experts invited under the procedure provided for in Article 8 shall be required not to disclose information they have acquired through the work of the committee or of the working parties, whenever the Commission informs them that the opinion requested or the question put relates to a matter of a confidential nature. In such cases, only the members of the committee and the representatives of the Commission departments shall attend the meetings. Article 12 This Decision shall take effect on 26 May 1987. For the Commission COCKFIELD Vice-President